DISMISSED and Opinion Filed February 21, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01461-CV

  CHRISTOPHER WHITTAKER, BRENDA WHITTAKER, AND ALL OCCUPANTS,
                           Appellants
                              V.
                   GFY VENTURES, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05510-B

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis

       Before the Court is appellants’ February 16, 2017 agreed motion to dismiss the appeal.

In the motion, appellants note that they have voluntarily surrendered possession of the real

property and improvements made the subject of the appeal to the appellee; and therefore,

appellants hereby desire to dismiss this appeal.

       Accordingly, we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P

42.1(a)(1).


                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE


161461F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER WHITTAKER, BRENDA                       On Appeal from the County Court at Law
WHITTAKER, AND ALL OCCUPANTS,                       No. 2, Dallas County, Texas
Appellants                                          Trial Court Cause No. CC-16-05510-B.
                                                    Opinion delivered by Justice Francis.
No. 05-16-01461-CV         V.                       Justices Lang-Miers and Whitehill
                                                    participating.
GFY VENTURES, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee GFY Ventures, LLC recover its costs of this appeal from
appellants Christopher Whittaker, Brenda Whittaker, and All Occupants.


Judgment entered this 21st day of February, 2017.




                                             –2–